DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on April 28, 2021 was received. Claims 1, 5, 7, 9-11 and 17 ware amended. Claims 2 and 4 were canceled. Claims 14-16 are withdrawn. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued January 28, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claim 14-16 have been cancelled.
Authorization for examiner’s amendment on claim 8 was given in an interview with Applicant’s representative, Yusuki Arima, on May 10, 2021.
The application has been amended as follows: 
Claim 8, line 4, replace “the third mixed gas” with “a third mixed gas”.
Cancel claims 14-16. 

Objections to Specification
The objections to the specification are withdrawn, because the specification has been amended. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1, 3-13 and 17 are withdrawn, because the claims have been amended.  
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 5-11 and 13 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claims 5-11 and 13 are withdrawn, because the claims have been amended.

REASONS FOR ALLOWANCE
Claims 1, 3, 5-13 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Kato1 (U20110039026) in view of Shanker (US20090275210), Kato3 (US20130087097), do not teach or suggest the plasma processing method as recited in claims 1 and 17. Specifically, Kato1 in view of Shanker and Kato3 does not teach to supply a plurality of types of mixed gases to plurality of areas on the film deposited on surfaces of a plurality of substrate placed on a turntable, wherein a plurality of area including a second area being farther from the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717